         Case 2:19-cr-00232-JCM-NJK Document 32
                                             31 Filed 07/10/20
                                                      07/08/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Conor Climo
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00232-JCM-NJK
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             SENTENCING HEARING
            v.
                                                                   (Second Request)
13
     CONOR CLIMO,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Nicholas D. Dickinson, Assistant United States
18
     Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
19
     Defender, and Paul D. Riddle, Assistant Federal Public Defender, counsel for Conor Climo,
20
     that the Sentencing Hearing currently scheduled on July 17, 2020, be vacated and continued to
21
     a date and time convenient to the Court, but no sooner than forty-five (45) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      In light of the COVID-19 pandemic, the Centers for Disease Control and
24
     Prevention’s recommendations, and the District Court’s Temporary General Orders, the parties
25
     seek to continue the Sentencing Hearing to such a time in the future where the parties and Mr.
26
     Climo will be able to appear in person for the Sentencing Hearing.
       Case 2:19-cr-00232-JCM-NJK Document 32
                                           31 Filed 07/10/20
                                                    07/08/20 Page 2 of 3




 1         2.     The defendant is in custody and agrees with the need for the continuance.
 2         3.     The parties agree to the continuance.
 3         This is the second request for a continuance of the Sentencing Hearing.
 4         DATED this 8th day of July, 2020.
 5
 6   RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
     Federal Public Defender                       United States Attorney
 7
 8
     By /s/ Paul D. Riddle                         By /s/ Nicholas D. Dickinson
 9   PAUL D. RIDDLE                                NICHOLAS D. DICKINSON
     Assistant Federal Public Defender             Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
        Case 2:19-cr-00232-JCM-NJK Document 32
                                            31 Filed 07/10/20
                                                     07/08/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:19-cr-00232-JCM-NJK
 4
                   Plaintiff,                        ORDER
 5
            v.
 6
     CONOR CLIMO,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled for

11                                                                       9/25/2020
     Friday, July 17, 2020 at 10:00 a.m., be vacated and continued to ________________ at the

12   hour of 10:30 a.m.

13                July___
            DATED this 10,day
                           2020.
                              of July, 2020.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
